This case is before the Supreme Court on a motion to certify record. An action for wrongful death was commenced in Cuyahoga Common Pleas by Piroska Radiovitz against the village of Shaker Heights. The petition set forth that the Village of Shaker Heights carelessly, negligently and unlawfully commanded an automobile owned by plaintiff’s intestate, Louis Radovitz, and compelled Daro-vitz to carry an agent of the village in pursuit of another machine occupied by persons of vicious propensities and vicious- characters, which propensities and characters were known to the village, but not to Radovitz; and that while in pursuit of the other machine Radovitz was shot by an unknown person -and so injured that he died shortly thereafter. There were approximate statements as to proximate causations and' absence of contributory negligence. A demurrer was filed to the petition and sustained by the trial court. The Court of Appeals affirmed- this decision, whereupon plaintix prosecuted error to the Supreme Coui*t. The issues for the determination of the Supreme Court are:
1. Were the acts complained- of within the scope of the authority of the village officer ?
2. Did the alleged acts of negligence occur in the conduct of a government function of the village?
3. Does Art. I, Secs-. 19 and 19A of the Federal Constitution give an administrator a vested right to .sue the village for wrongful death?